            1    JESSE A. CRIPPS, SBN 222285                         JOSEPH W. ROSE, SBN 232261
                   jcripps@gibsondunn.com                              joe@joeroselaw.com
            2    KATHERINE V.A. SMITH, SBN 247866                    MEHRAN TAHOORI, SBN 283313
            3      ksmith@gibsondunn.com                               mehran@joeroselaw.com
                 ASHLEY ALLYN, SBN 254559                            ROSE LAW, A PROF. CORP.
            4      aallyn@gibsondunn.com                             11335 Gold Express Drive, Suite 135
                 GIBSON, DUNN & CRUTCHER LLP                         Gold River, California 95670
            5    333 South Grand Avenue                              Telephone: (916) 273-1260
            6    Los Angeles, CA 90071-3197                          Facsimile: (916) 290-0148
                 Telephone:    213.229.7000
            7    Facsimile:    213.229.7520

            8    Attorneys for Defendant                             Attorneys for Plaintiffs
                 AT&T DIGITAL LIFE, INC.
            9
          10
          11
                                                 UNITED STATES DISTRICT COURT
          12
                                                EASTERN DISTRICT OF CALIFORNIA
          13
          14
          15     RAMSES GUTIERREZ, et. al. individually,           CASE NO. 14-CV-00351-MCE-CKD
                 and on behalf of all others similarly situated,
          16                                                       JOINT STIPULATION AND ORDER
                                        Plaintiff,                 REGARDING PARTICIPATION IN
          17                                                       VOLUNTARY DISPUTE RESOLUTION
                                                                   PROGRAM
                        v.
          18
                 CARTER BROTHERS SECURITY                          ACTION FILED: March 10, 2014
          19     SERVICES, LLC., AT&T DIGITAL LIFE,                JUDGE: Hon. Morrison C. England
          20     INC.; and DOES 1 through 10, inclusive,

          21                            Defendants.

          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP      JOINT STIPULATION REGARDING PARTICIPATION IN VOLUNTARY DISPUTE RESOLUTION PROGRAM
                                              CASE NO. 14-CV-00351-MCE-CKD
            1                                               STIPULATION
            2           Plaintiffs and Defendant AT&T Digital Life, Inc. (“AT&T”) (collectively with Plaintiffs, the
            3    “Parties”), by and through their respective counsel of record, hereby stipulate as follows:
            4           WHEREAS, on July 18, 2018, this Court entered a Minute Order referring this matter to the
            5    Court’s Voluntary Dispute Resolution Program (Dkt. 109);
            6           WHEREAS, on August 24, 2018, the Parties informed the Court that they were currently
            7    engaged in informal settlement discussions and that they would report to the Court regarding the
            8    status of the matter and the settlement discussions by November 26, 2018;
            9           WHEREAS, the Parties are still engaged in informal settlement discussions and wish to
          10     postpone their participation in the Voluntary Dispute Resolution Program at this time;
          11            NOW THEREFORE, the Parties hereby stipulate, subject to the approval of this Court, that:
          12            1.      The matter’s referral to the Court’s Voluntary Resolution Program is postponed
          13     pending the Parties’ informal settlement discussions; and
          14            2.      The Parties will file a Joint Status Report on or before January 28, 2019 regarding the
          15     status of settlement discussions and indicating whether they agree to participate in the Voluntary
          16     Dispute Resolution Program at that time.
          17     IT IS SO STIPULATED.
          18
          19     Dated: November 26, 2018                      GIBSON, DUNN & CRUTCHER LLP
          20
          21                                                   By:       /s/ Katherine V.A. Smith
                                                                           Katherine V.A. Smith
          22
                                                               Attorneys for Defendant AT&T Digital Life, Inc.
          23
          24
                 Dated: November 26, 2018                     ROSE LAW, A PROF. CORP.
          25
          26
                                                               By:       /s/ Joseph W. Rose
          27                                                              Joseph W. Rose

          28                                                   Attorneys for Plaintiff

Gibson, Dunn &
                                                                     2
Crutcher LLP      JOINT STIPULATION REGARDING PARTICIPATION IN VOLUNTARY DISPUTE RESOLUTION PROGRAM
                                              CASE NO. 14-CV-00351-MCE-CKD
            1                                                     ORDER
            2
                         Pursuant to this Stipulation and for the reasons stated therein, IT IS HEREBY ORDERED
            3
                 that:
            4
                         1.     The matter’s referral to the Court’s Voluntary Resolution Program is postponed; and
            5
                         2.     The Parties shall file a Joint Status Report on or before January 28, 2019 regarding the
            6
                 status of settlement discussions. If the matter has not been settled, the Parties will indicate at that
            7
                 time whether they agree to participate in the Voluntary Dispute Resolution Program.
            8
                         IT IS SO ORDERED.
            9
                 Dated: November 28, 2018
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19

          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                                     3
Crutcher LLP      JOINT STIPULATION REGARDING PARTICIPATION IN VOLUNTARY DISPUTE RESOLUTION PROGRAM
                                              CASE NO. 14-CV-00351-MCE-CKD
